FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-14-00289-CV

                                 Trial Court No. C1329498

Allstate Texas Lloyds

Vs.

Susie Smith
DOCUMENTS FILED                         AMOUNT      FEE PAID BY
Motion fee                                 $10.00   Joni Sullivan
Motion fee                                 $10.00   Joni Sullivan
Clerk's record                             $40.00   MICHAEL YANOF
Reporter's record                         $109.00   Cassie J. Dallas
Filing                                    $100.00   Joni Sullivan
Indigent                                   $25.00   Joni Sullivan
Supreme Court chapter 51 fee               $50.00   Joni Sullivan
Required Texas.gov efiling fee             $20.00   Joni Sullivan
TOTAL:                                    $364.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 23rd day of March 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk